Case 1:17-cr-20713-CMA Document 76 Entered on FLSD Docket 07/30/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-20713-CR-ALTONAGA

  UNITED STATES OF AMERICA,

                  Plaintiff,

  vs.

  MYRON GUSHLAK and
  YELENA FURMAN,
       a/k/a “ELENA FURMAN,”

                  Defendants.
                                      /

                                     NOTICE OF APPEARANCE

          The United States of America, by and through the undersigned, Assistant United States

  Attorney Peter Laserna, hereby files this Notice of Appearance for the purpose of addressing asset

  forfeiture matters in this case.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                               By:    /s/ Peter Laserna
                                                      Peter Laserna
                                                      Assistant United States Attorney
                                                      Court ID No. A5502555
                                                      peter.laserna@usdoj.gov
                                                      U.S. Attorney’s Office
                                                      99 Northeast Fourth Street, 7th Floor
                                                      Miami, Florida 33132-2111
                                                      Telephone: (305) 961-9030
                                                      Facsimile: (305) 536-4089
Case 1:17-cr-20713-CMA Document 76 Entered on FLSD Docket 07/30/2019 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 30, 2019, the foregoing document was electronically

  filed with the Clerk of the Court using CM/ECF.

                                                    /s/ Peter Laserna
                                                    Peter Laserna
                                                    Assistant United States Attorney




                                                2
